‘ Gottlieb & Janey Lu
Gottlieb Trinity Building
IIT Broadway, Suite 70]
New York, NY 10006

Jan cy Tel: (212) 566-7766 - Fax: (212) 374-1506

www.gottliebjaney.com

New York - London - Rome

June 3, 2019

VIA ECF

The Honorable Judge Roslynn R. Mauskopf
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Goldman v. Reddington, 18-cv-03662 (RRM-ARL)
Request for Status Conference

Dear Judge Mauskopf:
This law firm represents the plaintiff, Alex Goldman, in the above-referenced matter.

As the Court is aware, this matter was previously assigned to Judge Joseph F. Bianco and
has been reassigned to Your Honor. On October 4, 2018 (Dkt. No. 33), defendant Reddington
filed a motion to dismiss. This motion is still pending.

We write to the Court to respectfully request a status conference to discuss ongoing
issues in this case, at a date and time convenient for the Court.

We have conferred with defendant’s counsel regarding this request and they do not
oppose this request.

Thank you for the Court’s consideration.

Respectfully submitted,
Gottlieb & Jéney LLP

. a fo nL

By: j
“Seth J. Zuckerman

 

ce: All counsel of record (via ECF)
